Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
in response to the Amendment filed on December 03, 2020, claims 1, 3 – 6, 8, 10-13, 15, 17-25 are pending and presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1, 3 – 6, 8, 10-13, 15, 17-25 are rejected under 35 USC 103 as being unpatentable over LI et al (US Pub. No. 2011/0319069 A1) in view of Zaus et al (US Pub. No. 2015/0264637 A1).

Regarding claim 1, LI discloses “a transceiver, configured to receive carrier range information sent by the base station” (see LI figure 3 and ¶ 0023; disclosing receiving by the mobile communication, a UE capability Enquiry message), “wherein the carrier range information comprises a maximum carrier quantity” (see LI figure 3 and ¶ 0023; the UE uses the UE capability enquiry message to determines a set of capability parameters, including at least a maximum number of supported carriers), “and a processor, configured to determine, according to the carrier range information, capability information corresponding to at least one carrier,”( see LI figure 3 and ¶ 0023; determines the capability category information may comprise a single capability category for all of the supported carriers, each of the supported carriers may have a respective capability).  Also, LI teaches the claimed feature of “wherein a quantity of carriers of the least one carrier is less than or equal to the maximum carrier quantity”( see LI figure 3 and ¶ 0023; When receiving the set of capability parameters, the service network may determine that the mobile communication device is capable of a maximum data rate equal to the product of the maximum number of supported carriers and the data rate indicated by the single capability category) and “wherein the transceiver is further configured to report the capability information corresponding to the at least one carrier to the base station, wherein the carrier range information is included in the capability information reported to the base station” (see LI figure 3 and ¶ 0023; the mobile communication device reports the set of capability parameters, including the maximum number of supported carriers and the capability category information; the capability category information may comprise a single capability category for all of the supported carriers). 
capability information that can be used to indicate whether UL MIMO is supported).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of LI and Zaus before him or her, to modify the invention of LI to receive UE capabilities may indicate at least one of: supported number of CSI processes and supported number of MIMO layers.  The suggestion for doing so would have been to help solving the problem that the wireless device is sometimes restricted to use less radio features, e.g. less MIMO layers, than it is actually capable of using and avoid the issue that some of the radio capability information provided by the UE will not be taken into account by the network, and certain features may not work even if they are supported both by the UE and by the network (¶ 0003).

Regarding claim 3, claim 1 is incorporated as stated above.  In addition, the combination of LI and Zaus further discloses “wherein before receiving the carrier range information from the base station, the transceiver is further configured to: report information about a maximum carrier aggregation capability supported by a user equipment (UE) to the base station, wherein the information about the maximum carrier aggregation capability is used by the base station to send the carrier range information to the transceiver”; (see LI ¶ 0028 and see Zaus ¶ 0032 and 0033).

Regarding claim 4, claim 1 is incorporated as stated above.  In addition, the combination of LI and Zaus further discloses “wherein: the transceiver is further configured to receive a capability reporting request from the base station, wherein the capability reporting request comprises a first instruction; and the processor is further configured to: report, according to the first instruction by using a third set, determined capability information that is contained in capability information corresponding to each supported carrier combination and that meets a first condition (See LI figure 2 and ¶ 0021; In response to the UE Capability Enquiry message, the mobile  communication device determines a capability category indicating its carrier aggregation capability) , wherein the first condition comprises at least one of the following: (a) a carrier combination whose UE carrier capability is within a preset range, or (b) a carrier combination whose frequency band is an unlicensed frequency band; wherein the third set is a set different from a first set and a second set.”; (see LI ¶ 0023 and Palm ¶ 0046 and see Zaus` ¶ 0032, ¶ 0038).  

Regarding claim 5, claim 4 is incorporated as stated above.  In addition, the combination of LI and Zaus further discloses “wherein the processor is further configured to: fill, in the first set, determined capability information that is contained in the capability information corresponding to each supported carrier combination and that does not meet the first condition, and report the capability information; when the capability information that does not meet the first condition exceeds a maximum capacity of the first set, fill, in the third set, remaining capability information that does not meet the first set, and report the remaining .

Regarding claim 6, claim 1 is incorporated as stated above.  In addition, the combination of LI and Zaus further discloses “wherein the capability reporting request further carries an indication of a frequency band range that needs to be reported, and the processor is further configured to: fill, in a first set, capability information that is in capability information corresponding to the frequency band range and that does not meet a first condition, and report the capability information; when the first set cannot accommodate the capability information, fill a remaining capability in a second set, and report the remaining capability; when the second set cannot accommodate the remaining capability, fill the remaining capability in a third set according to a format of the third set, and report the remaining capability; and fill, in the third set, determined capability information that is in capability information corresponding to each supported carrier combination and that meets the first condition, and report the capability information”; (see LI ¶ 0023  and Palm ¶ 0043).

Claims 8, 10 - 13 are the method claims corresponding to the apparatus claims 1, 3 - 6 that have been rejected above.  Applicant attention is directed to the rejection of claims 1, 3 - 6.  Claims 8, 10 – 13 are rejected under the same rational as claims 1, 3 - 6.


  
Regarding claim 17, claim 15 is incorporated as stated above.  In addition, the combination of LI and Zaus further discloses “receiving, from the UE, information about a maximum carrier aggregation capability supported by the UE, and determining to sending the carrier range information according to the information about the maximum carrier aggregation capability.”; (see LI ¶ 0023 and Zaus ¶ 0032, ¶ 0033).

Regarding claim 18, claim 15 is incorporated as stated above.  In addition, the combination of LI and Zaus further discloses “sending, a capability reporting request to the UE, wherein the capability reporting request comprises a first instruction; and receiving, determined capability information that is in capability information corresponding to each supported carrier combination and that meets a first condition, wherein the first condition comprises at least one of the follow: (a) a carrier combination whose UE carrier capability is within a preset range or (b) a carrier combination whose frequency band is an unlicensed frequency band, wherein the third set is a set different from a first set and a second set.”; (see LI ¶ 0023 and Zaus ¶ 0032, ¶ 0038).

Claim 19 is the computer readable storage medium claim corresponding to the apparatus claim 1 that has been rejected above.  Applicant attention is directed to the rejection of claim 1.  Claim 19 is rejected under the same rational as claim 1.

Regarding claim 20, claim 1 is incorporated as stated above.  In addition, the combination of LI and Zaus further discloses “wherein the carrier range information further comprises a maximum carrier bandwidth, and a total bandwidth of the at least one carrier is less than or equal to the maximum carrier bandwidth.”; (see LI ¶ 0023 and Zaus ¶ 0032, ¶ 0038).

Regarding claim 21, claim 1 is incorporated as stated above.  In addition, the combination of LI and Zaus further discloses “wherein the at least one carrier is in one frequency band or in multiple frequency bands.”; (see LI ¶ 0023  and Zaus ¶ 0032, ¶ 0038).

Claims 22 – 23 are the method claims corresponding to the apparatus claims 20 - 21 that have been rejected above.  Applicant attention is directed to the rejection of claims 20 - 21.  Claims 22 – 23 are rejected under the same rational as claims 20 - 21.

Claim 24 is the method claims corresponding to the apparatus claim 20 that has been rejected above.  Applicant attention is directed to the rejection of claims 20.  Claim 24 is rejected under the same rational as claim 20.

Regarding claim 25, claim 19 is incorporated as stated above.  In addition, the combination of LI and Zaus further discloses “wherein the carrier range information further comprises a maximum carrier bandwidth, and a total bandwidth of the at least one carrier is less than or equal to the maximum carrier bandwidth”; (see LI ¶ 0023 and Zaus ¶ 0032, ¶ 0038).


Response to Argument(s)
Applicant's argument(s) filed on December 03, 2020 have been fully considered but they are not persuasive. Therefore, rejection is maintained. 

In the remarks, the Applicant argues in substance that: 
The combination of LI and Zaus fails to teaches or suggest a " a transceiver, configured to receive carrier range information from a base station, wherein the carrier range information comprises a maximum carrier quantity " as recited in Applicant's claim 1.
In response. Examiner respectively disagrees. In the remarks, the applicant argued that the maximum number of supported carriers is determined by the mobile communication device and is not received by the mobile communication device from the service network By contrast, in claim 1. Li (¶ 0023) discloses transmitting from a network transceiver UECapabilityEnquiry message, which is received by a User equipment (UE). Also, Li (¶ 0025) that 

the combination of Li and Zaus fails to teaches or suggest  " a processor, configured to determine, according to the carrier range information, capability information corresponding to at least one carrier, wherein a quantity of carriers of the least one carrier is less than or equal to the maximum carrier quantity,' as recited in claim 1.
IN response: b) Examiner respectively disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation. Li (¶ 0023) discloses determines the capability category information may comprise a single capability category for all of the supported carriers, each of the supported carriers may have a respective capability. Also, Li discloses when receiving the set of capability parameters, the service network may determine 

the combination of Li and Zaus fails to teaches or suggest  " the carrier range information is included in the capability information reported to the base station," as recited in claim 1.
In response: Examiner respectively disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation. Li clearly discloses the mobile communication device reports the set of capability parameters, including the maximum number of supported carriers and the capability category information; the capability category information may comprise a single capability category for all of the supported carriers (see LI figure 3 and ¶ 0023). Also, Li (¶ 0029) disclose the mobile communication device may further determine any combination of a first indicator for indicating whether the carriers are in the same frequency band, a second indicator for indicating whether the carriers are adjacent carriers, and a third indicator for indicating whether aggregation of the carriers may be processed by a single radio frequency process or a single frequency processing unit; And discloses that the set of .


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770.  The examiner can normally be reached on 10:00 am - 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHALED M KASSIM/             Primary Examiner, Art Unit 2468